SiebecKee, J.
Appellants assail the trial court’s conclusions that the testatrix had testamentary capacity when she made this will and that she was free from all constraint and compulsion and was not impelled by undue influence to make it in place of the one decided upon by her three days before. The evidence shows that the testatrix throughout the fourteen years of her life after the death of her husband actively managed her property and displayed unusual mental vigor up to the time of her death. Erom a consideration and study of the evidence it is manifest that she retained her mental faculties to the last and had a clear and comprehensive understanding of what property she had and of her relations to all who might properly be regarded as her beneficiaries. It appears that she fully understood and comprehended the provisions of the two wills Mr. Hart had prepared by her direction on the 11th and 14th days of March, 1904. Throughout *500these transactions her mental capacity was clearly manifested, and her conduct showed that she held all the matters appertaining thereto clearly in her mind, and acted intelligently and rationally in determining what disposition to make of her property. The evidence of witnesses who detailed the circumstances upon which they predicated an opinion of her testamentary incapacity is too meager in scope to give it much probative force, and is effectually rebutted by the facts and circumstances showing' her actual participation in and comprehension of the daily concerns of her life and her personal management and control of her business and property.
The main ground urged for a reversal of the court’s findings is that she was impelled by undue influence to make a different will on March 14, 1904, from the one she had decided to make on March 11th. It is claimed that the protest of her daughter Alice and her husband, made to her when she was about to sign the first will, operated to unduly influence her to change her mind. The substantial facts and circumstances of this interview are given in the foregoing statement. From them it appears that the will of the testatrix as made on the 11th of March was not in accord with the promise and arrangement made by her and her husband to the effect that if Alice would remain with them and care for and nurse them through their lives as their necessities might require she should receive the farm. The protest of Alice and her husband against signing the will she had then 'directed to be drawn without giving Alice the farm was made in the presence of Mr. Hart, Mrs. Bowman’s legal adviser, and Mr. Williams, who had been called in to attest the execution of the will. The conduct of the parties was free from any attempt to enforce any claim to her bounty, except that they asserted the claim of Alice to the farm for her many years of service in caring for and nursing her parents. An examination of the evidence discloses nothing tending to *501show that she was coerced and impelled by undue influence to make a different will from the one she had directed Mr. Hart to draw at this time. It appears that when this subject was presented to her she voluntarily determined not to execute the will which had been then prepared and that she was left entirely free to make such a will as she might choose. It is averred that the threat of Alice and her husband to leave her if she did not comply with their request to give Alice the farm so operated on her as to cause her to make a will she did not intend. True, they stated that if the former promise to Alice was to he .disregarded they would feel compelled to seek a home elsewhere, hut there is nothing in the conduct of the testatrix to show that she was thereby impelled to make a will different from what she intended on the following 14th day of March. It is clear that she acted freely and voluntarily in making and executing this last will. She and Mr. Hart conferred as to its provisions in the absence of Alice and her husband and other persons, and she was then counseled by Mr. Hart not to make this will unless it,, was in accord with her judgment and wishes and was her free act uninfluenced by others. She then expressed herself freely and stated that this will expressed her wishes and that it'disposed of her property accordingly. A consideration of the facts surrounding the making and execution of this instrument leads us to the conclusion that the trial court properly found that the testatrix acted freely and without compulsion and according to her own judgment and discretion.
Contestants ask for the costs incurred by them in this court in ease their contest is not sustained, upon the ground that they were appointed the executor and executrix in the will of the testatrix made in 1895, which the circuit court found was her will until it was revoked by the will in question. This presents a situation widely different from the one presented had they contested this will without being the appointed executrix and executor in the former will. Under *502tbe circumstances contestants were called upon to present sucb former will for probate, and tbis necessarily resulted in contesting tbis will. Upon these grounds they are allowed tbe taxable costs and disbursements in tbis court out of tbe estate.
By the Court. — Judgment affirmed.